DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “an apparatus” is introduced twice in the claim and it is unclear if applicant is referring to the same apparatus or another; the limitation “said gas delivery apparatus” has insufficient antecedent basis for this limitation in the claim; the phrase “on each occasion” is unclear what the applicant is referring to since it is unclear what “occasion” applicant is referring to; and the limitation “the section of passage” has insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, the phrase “on each occasion” is unclear what the applicant is referring to since it is unclear what “occasion” applicant is referring to.
Regarding claim 6, the limitation “the latter” has insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the limitation “said first movement member” has insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, the limitation “said sealing device” has insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, the limitation “said movement member” has insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, the limitation “said sealing device” has insufficient antecedent basis for this limitation in the claim; and the limitation “said upper covering element” has insufficient antecedent basis for this limitation in the claim.
Regarding claim 16, the limitation “said containing casing” has insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, and 10-11 as far as they are definite is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. Patent No. 5,379,794).
Regarding claim 1, Brown discloses an apparatus (Figs. 1-5) configured to deliver gas to feed at least a burner in an apparatus fed by gas (Column 1 lines 8-11), or by a mixture of air/gas, wherein said gas delivery apparatus (Fig. 1) has a delivery pipe (Fig. 1) that extends from an entrance end (100) to a gas delivery end (108), the following being present, one after the other, along said delivery pipe (Fig. 1): an entrance component (140) with an electro-valve (140), and cooperating with at least a first aperture (161) present in said delivery pipe (Fig. 1) and held in a normally closed position by respective holding spring (162), said electro-valve (140) being able to be positioned on each occasion in an open position in relation to the action of at least an electrically powered coil (166) associated with said electro-valve (140); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the entrance component of Brown with another co-axial electro valve , since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 2, Brown discloses the apparatus (Figs. 1-5) wherein said pressure regulator (144) comprises a second regulation membrane (220) connected to said shutter (210) and defining with said first regulation membrane (224) a compensation chamber (262) fluidically connected to said delivery pipe (Fig. 1) downstream of said second aperture (214) by means of a passage channel (264) present in said shutter (210).
Regarding claim 3, Brown discloses the apparatus (Figs. 1-5) characterized in that said mechanical calibration device (250) comprises a first movement member (250) configured to apply a compression force (Column 5 lines 41-52) on said regulation spring (244) to define the pressure of the gas downstream of said second aperture (214).
Regarding claim 8, Brown discloses the apparatus (Figs. 1-5) wherein said first movement member (146) and said second movement member (180) are governed by a control and command unit (dryer control unit) configured to drive said first movement member (146) and said second movement member (180) in a manner coordinated with each other to modulate the pressure of the gas exiting and the delivery flow rate from said delivery end (controlled by the dryer disclosed in Column 2 lines 28-37 with electronic circuitry disclosed in Column 4 lines 41-46).
Regarding claim 10, Brown discloses the apparatus (Figs. 1-5) wherein said first movement member (250) and/or said second movement member (180) comprise a movement member chosen from the group consisting of a servomotor, a step motor, a linear and/or rotary actuator (180), and a manually driven screw (250).
Regarding claim 11, Brown discloses the apparatus (Figs. 1-5) wherein said flow rate regulator (142) comprises a sealing device (Column 4 lines 10-19) configured to guarantee the sealing of the second movement member (180), preventing the gas from leaking out from the supply duct toward the external environment.

Allowable Subject Matter
Claims 4-7, 9, and 12-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753